Citation Nr: 1136576	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which apparently reopened a claim for service connection for bronchial asthma but denied the claim on the merits.  

In August 2007, the Board declined to reopen the Veteran's claim for service connection for bronchial asthma.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a September 2008 Order of the Court vacated the decision declining to reopen the claim and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In August 2010, the Board remanded the claim for additional development in compliance with the September 2008 Order of the Court.

The Board again declined to reopen the Veteran's claim for service connection for bronchial asthma in January 2011.  The Veteran again appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a July 2011 Order of the Court vacated the decision declining to reopen the claim and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.  VA's duty to assist includes a duty to obtain relevant records from a Federal department or agency, if available.  See 38 C.F.R. § 3.159(c)(2) (2011).  If VA has made continued efforts to obtain Federal records and concludes that it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile, VA must provide the Veteran with oral or written notice of that fact and make a record of any oral notice conveyed to the Veteran.  38 C.F.R. § 3.159(e)(1) (2011).  

In this case, the Veteran reported in a May 2004 letter that he had been recently awarded Social Security Administration (SSA) disability benefits for his bronchial asthma.  On June 24, 2005, the RO made a request to obtain the Veteran's records from SSA.  On June 29, 2005, the RO received a negative response from SSA indicating that the Veteran's records had not been located because his disability benefits had been denied.  However, the Veteran was not notified that his SSA records did not exist or that further efforts to obtain them would be futile.    

The Board remanded this claim in August 2010 for the RO to provide a proper notification letter to the Veteran that complied with 38 C.F.R. § 3.159(e)(1).  In an August 2010 letter, the RO notified the Veteran that it had requested copies of his disability medical records from SSA on June 24, 2005, and that it had received a response on June 29, 2005, stating that the Veteran had been denied benefits.  The letter also requested the Veteran to submit any paperwork that showed a different outcome.  However, the August 2010 notification letter did not state that VA was unable to obtain records or clearly identify which records were not retrieved.  The letter merely stated that the Veteran was denied SSA benefits.  Additionally, the August 2010 notification letter did not inform the Veteran that he should submit documents associated with any SSA claim because VA had been unable to obtain them.  Rather, the notification letter only requested the Veteran to submit a document showing that he had been awarded SSA benefits instead of asking him to submit evidence that was potentially relevant to his VA claim for benefits.  The lack of notice regarding the inability of VA to obtain records, which records were unable to be obtained, and what type of evidence the Veteran should provide that has been identified as unavailable by VA, renders the August 2010 notification letter inadequate because of the failure to provide the notice requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the RO should provide a notification letter to the Veteran in accordance with 38 C.F.R. § 3.159(e)(1).  The letter must clearly identify the records that were unable to be obtained, include an explanation of the efforts that VA made to obtain those records, and specifically inform the Veteran of what action VA will take, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain.  The letter must further notify the Veteran that he is ultimately responsible for providing any evidence identified as unavailable by VA. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter specifically notifying him of VA's inability to obtain records from the Social Security Administration.   The letter must clearly identify the records that were unable to be obtained, include an explanation of the efforts that VA made to obtain those records, and specifically inform the Veteran of what action VA will take, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain.  The letter must further notify the Veteran that he is ultimately responsible for providing any evidence identified as unavailable by VA. 

The Veteran must be provided with sufficient time to provide a response or submit any such identified evidence, and the RO must request that the Veteran inform VA if he is unable to procure such evidence.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


